ALPHARMA

Leadership in Specialty Pharmaceutical Products

 

February 10, 2003

Mr. Michael J. Valentino
3 Reservoir Ridge
Morristown, NJ 07960


Dear Mr. Valentino:


In connection with the termination of your employment, which became effective on
January 31, 2003, and in consideration for execution of the attached Agreement
and Release, Alpharma Inc. (the "Company") hereby agrees with you as follows:

(1)     The termination of your employment with the Company, which became
effective on January 31, 2003, was a termination without Cause (as that term is
defined in the Employment Agreement) for all purposes of the Employment
Agreement dated October 21, 2002 (the "Employment Agreement") between the
Company and you.

(2)     Payments to you will be made as follows:

(a)     Payable 7 days after your execution of the Agreement and Release
referred to above:

(i)     $600,000, representing two times your target bonus of 60% of your annual
salary;

(ii)     $100,000, representing your bonus award for the 2002 performance year;

(iii)     200,000, representing the supplemental retirement benefit contemplated
in paragraph 3 of the Employment Agreement;

(iv)     $9,615, representing vacation pay computed on a pro-rata basis for the
period of your employment;

(v)     $10,000, representing non-accountable expenses to be incurred by you in
transitioning to new employment; and

(vi)     Reimbursement for miscellaneous unpaid business expenses incurred by
you with respect to which you have submitted appropriate expense reimbursement
requests and supporting documentation, minus $500, representing the value of
your personal digital assistant and cellular telephone which you are may retain.
You will be responsible for cellular telephone services for all periods
subsequent to January 31, 2003. In addition, you shall be entitled to
reimbursement for all other reasonable unpaid business expenses incurred by you
prior to the date of your termination, provided that you submit appropriate
evidence of such expenses to the Company within 60 days of the date of this
letter.

The above monies, shall be reduced by any governmental withholding amounts
required by law.

(b)    Payable over time as follows, and beginning 7 days after your execution
of the attached Agreement and Release:

(i)     24 months of base salary continuation at the annual rate of $500,000,
paid according to the Company's bi-weekly pay periods, reduced by any
governmental withholding amounts required by law; and

(ii)     24 months of executive allowance continuation, paid according to the
Company's bi-weekly pay periods at the rate of $1,500 per pay period, reduced by
any governmental withholding amounts required by law and reduced by any
insurance related amounts which you are responsible for paying (referred to in
paragraph 3 below).

All payments contemplated by this paragraph 2 shall be made by wire transfer to
the following account, unless and until you provide the Company with different
wire transfer instructions:

Institution:

First Union National Bank of New Jersey

Acct. Name:

Michael J. Valentino and Karen Valentino

Acct. #:

1010017170527

Routing #:

021200025

(3)     In addition to the payments described above, you shall be entitled to 24
months of continued participation in the Company's healthcare plans at normal
employee rates (to be paid by you) and coverage under the Company's Basic Life
Insurance and Accidental Death and Dismemberment Plans to the same extent as in
effect immediately prior to the date of your termination. At the end of the 24
month period you shall be entitled to continued health benefits as provided by
the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA").


(4)     The Company is unaware of any other benefits, rights or entitlement that
you could be entitled to under Section 6(e) and 6(i) of the Employment Agreement
dated October 21, 2002.

(5)     Since your stock options have not vested, and will not vest within 30
days after the date of your employment termination, all options are immediately
forfeited.

(6)     The Company agrees, upon the expiration of the 7-day revocation period
set forth in the attached Agreement and Release, and after receipt of the
necessary tax identification number, to pay the amount of $20,000 to the Law
Offices of Joseph E. Bachelder in satisfaction of all legal fees and other
expenses of such firm in connection with the negotiation of your separation from
the Company and the preparation of this Agreement. This payment shall be made by
wire transfer to the following account:

 



Institution:

Citibank, N.A.

Acct. Name:

Bachelder Law Firm

Acct. #:

95438901

Routing #:

021000089



* * * * *

If you agree with the foregoing, please execute the enclosed copy of this letter
in the space provided for that purpose and return the executed copy to the
Company whereupon this letter will constitute a binding agreement between us.

 

Very truly yours,

 

ALPHARMA INC.

             

By: __/s/ George P. Rose

 

Name: George P. Rose

 

Title: Executive Vice President Human Resources and Communications

   

 

Agreed:

 

 

_/s/ Michael J. Valentino____

Michael J. Valentino